Citation Nr: 1122819	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  06-20 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel





INTRODUCTION

The Veteran served on active military duty from August 1968 to August 1970.  

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, inter alia, denied a claim for an increased rating for PTSD.  

The Veteran was scheduled to present testimony at a hearing before a Veterans Law Judge in February 2009.  However, he submitted a request to cancel the hearing. 

In a September 2009 decision, the Board found that no new and material evidence had been submitted to reopen previously denied claims for service connection for residuals of a right wrist injury and for residuals of a left shoulder injury, and denied the Veteran's claim for an increased rating for PTSD.  The Veteran appealed the portion of the September 2009 Board decision that denied his claim for an increased rating for PTSD to the United States Court of Appeals for Veterans Claims (Court).  In an order dated May 27, 2010, the Court remanded the portion of the Board's September 2009 decision denying an increased rating for PTSD for readjudication in compliance with directives specified in a Joint Motion for Partial Remand (Joint Remand) dated in May 2010.  Specifically, the May 2010 Joint Remand indicated that the Board must provide adequate reasons and bases for its denial of the Veteran's claim for an increased rating for his PTSD by providing sufficient analysis of the Veteran's symptomatology and how it relates to the relevant rating criteria, by addressing favorable evidence supporting a higher disability rating, and by addressing the relationship between pertinent regulations.  

This matter is now before the Board again for further appellate consideration pursuant to the May 2010 Court Order.

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Before addressing the merits of the issue currently on appeal, the Board finds that additional development of the evidence is required.  In this regard, while the May 2010 Joint Remand and Court Order directed the Board to readjudicate the Veteran's claim by providing adequate reasons and bases to support its determination, as discussed above, the Board finds that, given the length of time that has passed since this matter was previously adjudicated, a remand is necessary for further evidentiary development to ensure that due process is followed. 

Initially, a review of the claims file shows that no post-service VA treatment records dated after December 2006 have been obtained and associated with the claims file.  In this regard, VA's duty to assist includes obtaining records of the Veteran's relevant VA medical treatment.  38 U.S.C.A. § 5103A (2002); 38 C.F.R. 
§ 3.159 (2010).  Because any record of recent treatment for his PTSD would be relevant to the Veteran's claim for an increased rating, the RO should attempt to obtain these records, and, if they no longer exist, must make this express declaration to confirm that further attempts to obtain them would be futile.  The Veteran also has to be apprised of this.

Next, another VA examination is needed to determine the current nature, extent, and severity of the Veteran's PTSD.  In this regard, the Board notes that the last VA psychiatric examination of the Veteran's PTSD was conducted in May 2008, approximately three years ago.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his psychiatric disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand this claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent records of any medical treatment for the Veteran's service-connected PTSD from the appropriate VA medical center dated from December 2006 to the present.  

Also contact the Veteran to identify any private physicians from whom he has received treatment for his PTSD.  If private treatment records exist, the RO should ask the Veteran to provide authorization of release for these records and obtain them or ask the Veteran to submit such records.  

All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

2.  Arrange for the Veteran to be scheduled for a VA psychiatric examination to assess the current severity of his service-connected PTSD.  The claims folder should be made available to the examiner for review for the examination and the examination report should indicate whether such review was accomplished.  

All indicated tests and studies should be performed as deemed necessary by the examiner.  The examination report should include a complete discussion of the Veteran's subjective complaints, findings on mental status examination, and a multi-axial diagnosis with Global Assessment of Functioning (GAF) score.  The examiner also should discuss the extent to which the service-connected PTSD affects the Veteran's ability to secure or maintain gainful employment.  If the examiner cannot provide any requested information, the report should so state.

The Veteran is advised that failure to report for a scheduled VA examination without good cause may have adverse consequences for his claim. 

3.  Readjudicate the Veteran's claim for a disability rating in excess of 10 percent for PTSD in light of the VA examination and any additional evidence received since the June 2006 statement of the case.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


